NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0495n.06

                                       Case No. 22-3096

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                 FILED
                                                                           Dec 02, 2022
                                                     )                 DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,
                                                     )
       Plaintiff-Appellee,                           )
                                                     )     ON APPEAL FROM THE UNITED
v.                                                   )
                                                           STATES DISTRICT COURT FOR
                                                     )
                                                     )     THE NORTHERN DISTRICT OF
ROBERT PURTILO,                                      )     OHIO
       Defendant-Appellant.                          )                        OPINION
                                                     )

Before: BOGGS, STRANCH, and THAPAR, Circuit Judges.


       THAPAR, Circuit Judge. After pleading guilty to possessing ammunition as a felon,

defendant Robert Purtilo now challenges his sentence. Since Purtilo’s sentencing enhancement

was justified and his sentence reasonable, we affirm.

                                                I.

       Robert Purtilo is no stranger to the law. He’s been convicted ten times in Ohio for offenses

ranging from drug possession to evidence tampering. And when the following events occurred,

Purtilo was on parole.

       On August 12, 2020, Purtilo fled a traffic stop after he’d been observed in a suspected drug

deal. A high-speed chase followed, ending in a car crash. Purtilo escaped on foot, but in his

wrecked vehicle officers discovered live ammunition, an empty pistol holster, cash, and meth.

Three months later, Purtilo was spotted at an Ohio motel. The police responded. Inside the room
Case No. 22-3096, United States v. Purtilo


where they’d been told to look for Purtilo, they discovered Purtilo and an unidentified woman.

Officers also found 47 rounds of ammunition in the hotel room, as well as a loaded Taurus pistol

hidden in the ceiling. Testing confirmed Purtilo’s DNA on the Taurus’s trigger and trigger guard.

Its serial number had been obliterated.

       Purtilo pled guilty to one count of possessing ammunition as a felon. See 18 U.S.C.

§ 922(g)(1); id § 924(a)(2) (2018), amended by 18 U.S.C. § 924(a) (2022). The Presentence

Report (“PSR”) set out Purtilo’s conduct, described his personal history, and noted that Purtilo

was subject to a sentencing enhancement under the U.S. Sentencing Guidelines for possessing the

Taurus pistol because it had an obliterated serial number. At sentencing, the district court asked

Purtilo and his lawyer if they’d discussed the PSR and were satisfied with it. Both said yes.

Ultimately, the court gave Purtilo a within-Guidelines sentence. At no time did Purtilo object to

the PSR, its Guidelines calculation, or any information it contained.

       On appeal, Purtilo argues the court improperly enhanced his sentence and challenges the

sentence as both procedurally and substantively unreasonable.

                                                II.

       Since Purtilo never challenged the sentencing enhancement below, we review only for

plain error. United States v. Bostic, 371 F.3d 865, 872–73 (6th Cir. 2004). And that means Purtilo

must identify an error that was obvious or plain. United States v. Barber, 966 F.3d 435, 437 (6th

Cir. 2020). Moreover, he must show that this obvious error affected his substantial rights and that

it seriously affected the fairness or integrity of the sentencing. Id. Purtilo must explain element

by element how he meets this high bar. He doesn’t carry this burden.

       Under the Guidelines, a defendant faces a sentencing enhancement if he possesses a firearm

with an obliterated serial number. See U.S.S.G. § 2K2.1(b)(4)(B). That’s true even if the

                                               -2-
Case No. 22-3096, United States v. Purtilo


defendant hasn’t been charged for the firearm, so long as the firearm possession is “related” to the

charged conduct. See U.S.S.G. § 1B1.3. And uncharged conduct is related to the charged conduct

if it occurred as part of the “same course of conduct” or “common scheme or plan.” Id.

§ 1B1.3(a)(2).

       Purtilo argues that the district court should have made an express finding explaining the

relationship between the Taurus and the ammunition. There was no need for the court to do so

because the relationship was self-evident. Bullets aren’t much use without a gun. Purtilo armed

himself, and to do that he needed both bullets and the pistol, both of which were discovered in the

hotel room with him. With a relationship as clear as this, the court had no duty to raise the issue

unprompted. See Gall v. United States, 552 U.S. 38, 53–54 (2007); United States v. Skouteris,

51 F.4th 658, 671–72 (6th Cir. 2022). Had Purtilo objected, the court may have had to make

additional findings. But since he didn’t, the court’s decision not to isn’t plain error.

       Next, Purtilo challenges the court’s analysis under 18 U.S.C. § 3553 as procedurally

unreasonable. See 18 U.S.C. § 3553(a). When sentencing, a court must consider the section

3553(a) factors and explain the reasons for its sentence. Gall, 552 U.S. at 51 (2007). The district

court did. The court began by explaining how section 3553(a) worked and confirming that Purtilo

understood. It then stated its reasons for the sentence at length, starting by explaining that it was

taking “everything” into account. The court noted Purtilo’s acceptance of responsibility and plans

to learn a trade, and it balanced these considerations against Purtilo’s ten prior convictions, his

reckless flight and the danger it posed to the community, and the fact that Purtilo’s parolee status

had not deterred his latest crime. See 18 U.S.C. § 3553(a)(1), (a)(2)(A)–(C). After considering all

these factors, the court settled on a within-Guidelines sentence.




                                                 -3-
Case No. 22-3096, United States v. Purtilo


       Purtilo argues the court’s analysis was deficient because it didn’t expressly discuss his

difficult upbringing. But while the court should consider all relevant section 3553(a) factors, it

need not discuss or mention each one. See United States v. Bolds, 511 F.3d 568, 580–81 (6th Cir.

2007). The court conducted a holistic, reasoned analysis of relevant factors, and that is all that is

required.

       Finally, Purtilo argues that his sentence is substantively unreasonable given his difficult

upbringing. A within-Guidelines sentence like this one is presumed reasonable. Rita v. United

States, 551 U.S. 338, 347 (2007). Moreover, we must defer to the court’s judgment if its reasoning

justifies the sentence based on the section 3553(a) factors. United States v. Zabel, 35 F.4th 493,

509–10 (6th Cir. 2022). And here, it did. The court explained at length its reasons for giving

Purtilo a within-Guidelines sentence. It considered his extensive criminal history, the fact that he

was a parolee, and the danger his reckless flight from police posed to the community. See

18 U.S.C. § 3553(a)(1), (2)(A)–(C). It also accounted for mitigating circumstances, including his

acceptance of guilt. This sentence is reasonable.

                                          *      *       *

       We affirm.




                                                -4-